TABLE OF CONTENTS



Exhibit 10.5
 
ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD
 
SECOND AMENDED AND RESTATED
2004 STOCK INCENTIVE PLAN





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 



         
ARTICLE I GENERAL
    1  
1.1 Purpose
    1  
1.2 Definitions of Certain Terms
    1  
1.3 Administration
    1  
1.4 Persons Eligible for Awards
    2  
1.5 Types of Awards Under Plan
    2  
1.6 Common Shares Available for Awards
    2           ARTICLE II AWARDS UNDER THE PLAN     3  
2.1 Agreements Evidencing Awards
    3  
2.2 No Rights as a Shareholder
    4  
2.3 Grant of Restricted Common Shares
    4  
2.4 Grant of Restricted Stock Units
    4  
2.5 Grant of Dividend Equivalent Rights
    4  
2.6 Other Stock-Based Awards
    4  
2.7 Certain Restrictions
    4           ARTICLE III MISCELLANEOUS     5  
3.1 Amendment of the Plan
    5  
3.2 Confidentiality
    5  
3.3 Tax Withholding
    5  
3.4 Required Consents and Legends
    5  
3.5 Nonassignability; No Hedging
    5  
3.6 Successor Entity
    6  
3.7 Right of Discharge Reserved
    6  
3.8 Nature of Payments
    6  
3.9 Non-Uniform Determinations
    6  
3.10 Other Payments or Awards
    6  
3.11 Plan Headings
    7  
3.12 Termination of Plan
    7  
3.13 Governing Law; Venue
    7  
3.14 Severability; Entire Agreement
    7  
3.15 Waiver of Claims
    7  
3.16 No Third Party Beneficiaries
    7  
3.17 Successors and Assigns of Allied World
    7  
3.18 Date of Adoption and Approval of Shareholders
    8  
3.19 Section 409A
    8  








--------------------------------------------------------------------------------



TABLE OF CONTENTS



ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD
 
SECOND
AMENDED AND RESTATED
 
2004 STOCK INCENTIVE PLAN
 
ARTICLE I
 
GENERAL
 

1.1   Purpose

 
The purpose of the Allied World Assurance Company Holdings, Ltd
Second
Amended and Restated 2004 Stock Incentive Plan is to attract, retain and
motivate officers, directors, employees (including prospective employees),
consultants and others who may perform services for the Company, to compensate
them for their contributions to the long-term growth and profits of the Company,
and to encourage them to acquire a proprietary interest in the success of the
Company.
 

1.2   Definitions of Certain Terms

 
“ALLIED WORLD” means Allied World Assurance Company Holdings, Ltd or a successor
entity contemplated by Section 3.6.
 
“AWARD” means an award made pursuant to the Plan.
 
“AWARD AGREEMENT” means the written document by which each Award is evidenced.
 
“BOARD” means the Board of Directors of Allied World.
 
“CERTIFICATE” means a share certificate (or other appropriate document or
evidence of ownership) representing Common Shares of Allied World.
 
“COMMITTEE” has the meaning set forth in Section 1.3.1.
 
“COMMON SHARES” mean the common shares of Allied World.
 
“COMPANY” means Allied World and its subsidiaries.
 
“COVERED PERSON” has the meaning set forth in Section 1.3.3.
 
“EMPLOYMENT” means a grantee’s performance of services for the Company, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings.
 
“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from time
to time, and the applicable rules and regulations thereunder.
 
“PLAN” means the Allied World Assurance Company Holdings, Ltd Second Amended and
Restated 2004 Stock Incentive Plan, as described herein and as hereafter amended
from time to time.
 

1.3   Administration

 
1.3.1 Except, as otherwise provided herein, the Plan shall be administered by a
committee (the “Committee”) of the Board to be drawn solely from members of the
Board who are not and have not been officers of the Company. The Committee is
authorized, subject to the provisions of the Plan, to establish such rules and
regulations as it deems necessary for the proper administration of the Plan and
to make such determinations and interpretations and to take such action in
connection with the Plan and any Award granted thereunder as it deems necessary
or advisable. All determinations and interpretations made by the Committee shall
be final, binding and conclusive on all grantees and on their legal
representatives and beneficiaries. The Committee shall have the authority, in
its absolute discretion, to determine the persons who shall receive Awards, the
time when Awards shall be granted, the terms of such Awards and the number of
Common Shares, if any, which shall be subject to such Awards. Unless otherwise
provided in an Award Agreement, the Committee shall have the authority, in its
absolute discretion, to (i) amend any outstanding Award Agreement in any
respect, whether or not the rights of the grantee of such Award


1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



are adversely affected, including, without limitation, to accelerate the time or
times at which the Award becomes vested, unrestricted or may be exercised, waive
or amend any goals, restrictions or conditions set forth in such Award
Agreement, or impose new goals, restrictions and conditions, or reflect a change
in the grantee’s circumstances; and (ii) determine whether, to what extent and
under what circumstances and method or methods (A) Awards may be (1) settled in
cash, Common Shares, other securities, other Awards or other property or
(2) canceled, forfeited or suspended, (B) Common Shares, other securities, other
Awards or other property, and other amounts payable with respect to an Award may
be deferred either automatically or at the election of the grantee thereof or of
the Committee and (C) Awards may be settled by the Company or any of its
designees. Notwithstanding anything to the contrary contained herein, the Board
may, in its sole discretion, at any time and from time to time, grant Awards
(including grants to members of the Board who are not employees of the Company)
or administer the Plan, in which case the Board shall have all of the authority
and responsibility granted to the Committee herein.
 
1.3.2 Actions of the Committee may be taken by the vote of a majority of its
members. The Committee may allocate among its members and delegate to any person
who is not a member of the Committee any of its powers, responsibilities or
duties in accordance with applicable law.
 
1.3.3 No member of the Board or the Committee or any employee of the Company
(each such person a “Covered Person”) shall have any liability to any person
(including any grantee) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award. Each
Covered Person shall be indemnified and held harmless by Allied World against
and from any loss, cost, liability or expense (including attorneys’ fees) that
may be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan or any Award Agreement and
against and from any and all amounts paid by such Covered Person, with Allied
World’s approval, in settlement thereof, or paid by such Covered Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Covered Person, provided that Allied World shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and, once
Allied World gives notice of its intent to assume the defense, Allied World
shall have sole control over such defense with counsel of Allied World’s choice.
The foregoing right of indemnification shall not be available to a Covered
Person to the extent that a court of competent jurisdiction in a final judgment
or other final adjudication, in either case, not subject to further appeal,
determines that the acts or omissions of such Covered Person giving rise to the
indemnification claim resulted from such Covered Person’s fraud or dishonesty.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which Covered Persons may be entitled under Allied
World’s Memorandum of Association or Bye-Laws, as a matter of law, or otherwise,
or any other power that Allied World may have to indemnify such persons or hold
them harmless.
 

1.4    Persons Eligible for Awards

 
Awards under the Plan may be made to such officers, directors, employees
(including prospective employees), consultants and other individuals who may
perform services for the Company, as the Committee may select.
 

1.5    Types of Awards Under Plan

 
Awards may be made under the Plan in the form of (a) restricted stock,
(b) restricted stock units, (c) dividend equivalent rights and (d) other
equity-based or equity-related Awards that the Committee determines to be
consistent with the purposes of the Plan and the interests of the Company.
Allied World, however, will not grant stock options pursuant to the Plan.
 

1.6    Common Shares Available for Awards

 
1.6.1 Subject to adjustment as provided in Section 1.6.2 hereof, the maximum
number of shares that may be issued under the Plan is two million (2,000,000)
Common Shares. Such Common Shares may, in the discretion of the Committee, be
either authorized but unissued shares or shares previously issued and reacquired
by Allied World. If any Award shall expire, terminate or otherwise lapse, in
whole or in part, any Common Shares subject to such Award (or portion thereof)
shall again be available for issuance under the Plan. Any Common Shares
delivered by


2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Allied World, any Common Shares with respect to which Awards are made by Allied
World and any Common Shares with respect to which Allied World becomes obligated
to make Awards, through the assumption of, or in substitution for, outstanding
awards previously granted by an acquired entity, shall not be counted against
the shares available for Awards under this Plan.
 
1.6.2 The Committee shall adjust the number of Common Shares authorized pursuant
to Section 1.6.1 and the terms of any outstanding Awards (including, without
limitation, the number of Common Shares covered by each outstanding Award, the
type of property to which the Award is subject and the exercise or strike price
of any Award), in such manner as it deems appropriate to preserve the benefits
or potential benefits intended to be made available to grantees of Awards, for
any increase or decrease in the number of issued Common Shares resulting from a
recapitalization, stock split, stock dividend, combination or exchange of Common
Shares, merger, amalgamation, consolidation, rights offering, separation,
reorganization or liquidation, or any other change in the corporate structure or
shares of Allied World. After any adjustment made pursuant to this
Section 1.6.2, the number of Common Shares subject to each outstanding Award
shall be rounded down to the nearest whole number. Notwithstanding the
foregoing, in the event of (i) a merger, amalgamation or consolidation involving
Allied World in which Allied World is not the surviving corporation; (ii) a
merger, amalgamation or consolidation involving Allied World in which Allied
World is the surviving corporation but the holders of shares of Common Shares
receive securities of another corporation and/or other property, including cash;
(iii) a the sale of greater than fifty percent (50%) of the securities of Allied
World entitled to vote in the election of directors to the Board; or (iv) the
reorganization or liquidation of Allied World (each, a “Corporate Event”), in
lieu of providing the adjustment set forth in subsection (b) above, the
Committee may, in its discretion, provide that all outstanding Awards shall
terminate as of the consummation of such Corporate Event, and either
(x) accelerate the vesting of, and cause all vesting restrictions to lapse on,
all outstanding Awards to a date at least ten days prior to the date of such
Corporate Event, or (y) provide that holders of Awards will receive a payment in
respect of cancellation of their Awards based on the amount of the per share
consideration being paid for the Common Shares in connection with such Corporate
Event. Payments to holders pursuant to the preceding sentence shall be made in
cash, or, in the sole discretion of the Committee, in such other consideration
necessary for a holder of an Award to receive property, cash or securities as
such holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the number of Common Shares covered by the Award at such time.
 
1.6.3 There shall be no limit on the amount of cash, securities (other than
Common Shares as provided in this Section 1.6) or other property that may be
delivered pursuant to the Plan or any Award; provided, however, that
during any time that the Company is subject to Section 162(m) of the Code, the
maximum number of Common Shares with respect to which Awards may be granted to
any individual in any one year shall not exceed the maximum number of Common
Shares available for issue hereunder, as such number may change from time to
time.
 
ARTICLE II
 
AWARDS UNDER THE PLAN
 

2.1    Agreements Evidencing Awards

 
Each Award granted under the Plan shall be evidenced by a written document that
shall contain such provisions and conditions as the Committee deems appropriate.
The Committee may grant Awards in tandem with or in substitution for any other
Award or Awards granted under this Plan or any award granted under any other
plan of the Company. By accepting an Award pursuant to the Plan, a grantee
thereby agrees that the Award shall be subject to all of the terms and
provisions of the Plan and the applicable Award Agreement.


3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



2.2    No Rights as a Shareholder

 
No grantee of an Award shall have any of the rights of a shareholder of Allied
World with respect to Common Shares subject to such Award until the delivery of
such shares. Except as otherwise provided in Section 1.6.2, no adjustments shall
be made for dividends, distributions or other rights (whether ordinary or
extraordinary, and whether in cash, Common Shares, other securities or other
property) for which the record date is prior to the date such shares are
delivered.
 

2.3    Grant of Restricted Common Shares

 
The Committee may grant or offer for sale restricted Common Shares in such
amounts and subject to Section 2.7 and such terms and conditions as the
Committee shall determine. Upon the delivery of such shares, the grantee shall
have the rights of a shareholder with respect to the restricted stock, subject
to Section 2.7 and any other restrictions and conditions as the Committee may
include in the applicable Award Agreement. In the event that a Certificate is
issued in respect of restricted Common Shares, such Certificate may be
registered in the name of the grantee but may be held by Allied World or its
designated agent until the time the restrictions lapse.
 

2.4    Grant of Restricted Stock Units

 
The Committee may grant Awards of restricted stock units in such amounts and
subject to Section 2.7 and such terms and conditions as the Committee shall
determine. A grantee of a restricted stock unit will have only the rights of a
general unsecured creditor of Allied World until delivery of Common Shares, cash
or other securities or property is made as specified in the applicable Award
Agreement. On the delivery date specified in the Award Agreement, the grantee of
each restricted stock unit not previously forfeited or terminated shall receive
one Common Share, or cash, securities or other property equal in value to a
Common Share or a combination thereof as specified by the Committee.
 

2.5    Grant of Dividend Equivalent Rights

 
The Committee may include in the Award Agreement with respect to any Award a
dividend equivalent right entitling the grantee to receive amounts equal to all
or any portion of the dividends that would be paid on the Common Shares covered
by such Award if such shares had been delivered pursuant to such Award. The
grantee of a dividend equivalent right will have only the rights of a general
unsecured creditor of Allied World until payment of such amounts is made as
specified in the applicable Award Agreement. In the event such a provision is
included in an Award Agreement, the Committee shall determine whether such
payments shall be made in cash, in Common Shares or in another form, whether
they shall be conditioned upon the exercise of the Award to which they relate,
the time or times at which they shall be made, and such other terms and
conditions as the Committee shall deem appropriate.
 

2.6    Other Stock-Based Awards

 
The Committee may grant other types of equity-based or equity-related Awards
(including the grant or offer for sale of unrestricted Common Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may entail the transfer of actual Common Shares to Award
recipients, or payment in cash or otherwise of amounts based on the value of
Common Shares, and may include, without limitation, Awards designed to comply
with or take advantage of the applicable local laws of jurisdictions other than
the United States.
 

2.7    Certain Restrictions

 
In the case of an Award in the form of restricted stock or restricted stock
units, at least one year must elapse before the delivery or payment of Common
Shares, cash or other property, except in the case of (i) termination of
employment due to death, disability, retirement at or after age 65 or change of
control; or (ii) an Award that the Committee determines is performance based, in
which case at least one year must elapse.


4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE III
 
MISCELLANEOUS
 
3.1 Amendment of the Plan
 
3.1.1 Unless otherwise provided in an Award Agreement, the Board may from time
to time suspend, discontinue, revise or amend the Plan in any respect
whatsoever, including in any manner that adversely affects the rights, duties or
obligations of any grantee of an Award.
 
3.1.2 Unless otherwise determined by the Board, shareholder approval of any
suspension, discontinuance, revision or amendment shall be obtained only to the
extent necessary to comply with any applicable law or stock exchange listing
requirement.
 
3.2 Confidentiality
 
In consideration of the grantee’s acceptance of any Award, the grantee hereby
agrees to keep confidential the existence of, and any information concerning,
any dispute arising in connection with any Award, the Plan and any related
matters, except that the grantee may disclose information concerning such
dispute to the court that is considering such dispute or to the grantee’s legal
counsel (provided that such counsel agrees not to disclose any such information
other than as necessary to the prosecution or defense of the dispute).
 
3.3 Tax Withholding
 
As a condition to the delivery of any Common Shares pursuant to any Award or the
lifting or lapse of restrictions on any Award, or in connection with any other
event that gives rise to a federal or other governmental tax withholding
obligation on the part of the Company relating to an Award (including, without
limitation, FICA tax), (a) the Company may deduct or withhold (or cause to be
deducted or withheld) from any payment or distribution to a grantee whether or
not pursuant to the Plan or (b) the Committee shall be entitled to require that
the grantee remit cash to the Company (through payroll deduction or otherwise),
in each case in an amount sufficient in the opinion of the Company to satisfy
such withholding obligation.
 

3.4    Required Consents and Legends

 
3.4.1 If the Committee shall at any time determine that any consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any Award, the delivery of Common Shares or the
delivery of any cash, securities or other property under the Plan, or the taking
of any other action thereunder (each such action being hereinafter referred to
as a “plan action”), then such plan action shall not be taken, in whole or in
part, unless and until such consent shall have been effected or obtained to the
full satisfaction of the Committee. The Committee may direct that any
Certificate evidencing shares delivered pursuant to the Plan shall bear a legend
setting forth such restrictions on transferability as the Committee may
determine to be necessary or desirable, and may advise the transfer agent to
place a stop transfer order against any legended shares.
 
3.4.2 The term “consent” as used in this Section 3.4 with respect to any plan
action includes (a) any and all listings, registrations or qualifications in
respect thereof upon any securities exchange or under any federal, state or
local law, or law, rule or regulation of a jurisdiction outside the United
States; (b) or any other matter, which the Committee may deem necessary or
desirable to comply with the terms of any such listing, registration or
qualification or to obtain an exemption from the requirement that any such
listing, qualification or registration be made; (c) any and all other consents,
clearances and approvals in respect of a plan action by any governmental or
other regulatory body or any stock exchange or self-regulatory agency; and
(d) any and all consents required by the Committee. Nothing herein shall require
Allied World to list, register or qualify the Common Shares on any securities
exchange.
 

3.5    Nonassignability; No Hedging

 
Except to the extent otherwise expressly provided in the applicable Award
Agreement or determined by the Committee, no Award (or any rights and
obligations thereunder) granted to any person under the Plan may be sold,


5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



exchanged, transferred, assigned, pledged, hypothecated or otherwise disposed of
or hedged, in any manner (including through the use of any cash-settled
instrument), whether voluntarily or involuntarily and whether by operation of
law or otherwise, other than by will or by the laws of descent and distribution,
and all such Awards (and any rights thereunder) shall be exercisable during the
life of the grantee only by the grantee or the grantee’s legal representative.
Any sale, exchange, transfer, assignment, pledge, hypothecation or other
disposition in violation of the provisions of this Section 3.5 shall be null and
void and any Award which is hedged in any manner shall immediately be forfeited.
All of the terms and conditions of this Plan and the Award Agreements shall be
binding upon any permitted successors and assigns.
 

3.6   Successor Entity

 
Unless otherwise provided in the applicable Award Agreement and except as
otherwise determined by the Committee, in the event of a merger, amalgamation,
consolidation, mandatory share exchange or other similar business combination of
Allied World with or into any other entity or any transaction in which another
person or entity acquires all of the issued and outstanding Common Shares of
Allied World, or all or substantially all of the assets of Allied World,
outstanding Awards may be assumed or a substantially equivalent award may be
substituted by such successor entity or a parent or subsidiary of such successor
entity.
 

3.7    Right of Discharge Reserved

 
Nothing in the Plan or in any Award Agreement shall confer upon any grantee the
right to continued Employment by the Company or affect any right that the
Company may have to terminate such Employment.
 

3.8    Nature of Payments

 
3.8.1 Any and all grants of Awards and deliveries of Common Shares, cash,
securities or other property under the Plan shall be in consideration of
services performed or to be performed for the Company by the grantee. Awards
under the Plan may, in the discretion of the Committee, be made in substitution
in whole or in part for cash or other compensation otherwise payable to a
grantee by the Company. Only whole Common Shares shall be delivered under the
Plan. Awards shall, to the extent reasonably practicable, be aggregated in order
to eliminate any fractional shares. Fractional shares shall be rounded down to
the nearest whole share and any such fractional shares shall be forfeited.
 
3.8.2 All such grants and deliveries shall constitute a special discretionary
incentive payment to the grantee and shall not be required to be taken into
account in computing the amount of salary or compensation of the grantee for the
purpose of determining any contributions to or any benefits under any pension,
retirement, profit-sharing, bonus, life insurance, severance or other benefit
plan of the Company or under any agreement with the grantee, unless the Company
specifically provides otherwise.
 

3.9    Non-Uniform Determinations

 
The Committee’s determinations under the Plan and Award Agreements need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, Awards under the Plan (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations under Award Agreements, and to enter into non-uniform
and selective Award Agreements, as to (a) the persons to receive Awards, (b) the
terms and provisions of Awards and (c) whether a grantee’s Employment has been
terminated for purposes of the Plan.
 

3.10    Other Payments or Awards

 
Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.


6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



3.11    Plan Headings

 
The headings in this Plan are for the purpose of convenience only and are not
intended to define or limit the construction of the provisions hereof.
 

3.12    Termination of Plan

 
The Board reserves the right to terminate the Plan at any time; provided,
however, that in any case, the Plan shall terminate on May
8, 2018,
 and provided further, that all Awards made under the Plan prior to its
termination shall remain in effect until such Awards have been satisfied or
terminated in accordance with the terms and provisions of the Plan and the
applicable Award Agreements.
 
3.13 Governing Law; Venue
 
THIS PLAN SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. IN CONSIDERATION OF THE GRANTEE’S ACCEPTANCE OF THE
ISSUANCE OF ANY AWARD, THE GRANTEE HEREBY EXPRESSLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF AND VENUE IN THE COURTS OF BERMUDA WITH RESPECT TO ANY SUIT OR
CLAIM INSTITUTED BY THE COMPANY OR THE GRANTEE RELATING TO THIS PLAN OR THE
AWARD.
 

3.14    Severability; Entire Agreement

 
If any of the provisions of this Plan or any Award Agreement is finally held to
be invalid, illegal or unenforceable (whether in whole or in part), such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby; provided, that if any of such provisions is
finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such provision shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Plan and any Award Agreements contain the entire agreement of the
parties with respect to the subject matter thereof and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties between them, whether written or oral with respect to the subject
matter thereof.
 

3.15    Waiver of Claims

 
Each grantee of an Award recognizes and agrees that prior to being selected by
the Committee to receive an Award he or she has no right to any benefits
hereunder. Accordingly, in consideration of the grantee’s receipt of any Award
hereunder, he or she expressly waives any right to contest the amount of any
Award, the terms of any Award Agreement, any determination, action or omission
hereunder or under any Award Agreement by the Committee, Allied World or the
Board, or any amendment to the Plan or any Award Agreement (other than an
amendment to this Plan or an Award Agreement to which his or her consent is
expressly required by the express terms of an Award Agreement).
 

3.16    No Third Party Beneficiaries

 
Except as expressly provided therein, neither the Plan nor any Award Agreement
shall confer on any person other than Allied World and the grantee of any Award
any rights or remedies thereunder. The exculpation and indemnification
provisions of Section 1.3.3 shall inure to the benefit of a Covered Person’s
estate and beneficiaries and legatees.
 

3.17    Successors and Assigns of Allied World

 
The terms of this Plan shall be binding upon and inure to the benefit of Allied
World and any successor entity contemplated by Section 3.6.


7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



3.18    Date of Adoption and Approval of Shareholders

 
The Plan was adopted effective on February 28, 2008, by the Board, subject to
approval by the shareholders of the Company at a General Meeting of
Shareholders, on May 8, 2008.
 

3.19  Section 409A

 
The Plan and all Awards granted hereunder are intended to be exempt from the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). To the extent that any Awards, payments or benefits provided
hereunder are considered deferred compensation subject to Section 409A, the
Company intends for this Plan and all Awards to comply with the standards for
nonqualified deferred compensation established by 409A (the “409A Standards”).
Notwithstanding anything herein to the contrary, to the extent that any terms of
the Plan or any Award would subject recipient of an Award to gross income
inclusion, interest or an additional tax pursuant to Section 409A, those terms
are, to that extent, superseded by the 409A Standards. The Company reserves the
right to amend Awards granted hereunder to cause such Awards to comply with or
be exempt from Section 409A.


8